Citation Nr: 1518498	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-35 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In May 2012, the Board denied the claim.  Subsequently, pursuant to a settlement agreement reached in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process errors relating to the duties of the VLJ that conducted the February 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  In a September 2013 communication, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, in August 2014, the Board remanded the appeal in order to afford the Veteran another hearing, which was scheduled for February 2015.  However, the Veteran failed to appear for the hearing with no reason provided.  The case will therefore proceed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).



FINDINGS OF FACT

1.  The Veteran is service connected for right knee replacement residuals, rated 60 percent disabling; anxiety disorder, rated 30 percent disabling; and is in receipt of a total disability rating based on individual unemployability (TDIU).

2.  The Veteran has not sustained the loss, or permanent loss of use, of one or both feet, or one or both hands; permanent impairment of vision of both eyes; or ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and adaptive equipment and/or adaptive equipment have not been met.  38 U.S.C.A. § 3902 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was satisfied by an April 2009 letter sent to the Veteran prior to adjudication by the RO, and by a November 2009 letter notifying the Veteran of the RO's rating decision.  As noted above, a videoconference hearing was scheduled for February 2015, and the Veteran was notified of the location, date, and time of the hearing via December 2014 and January 2015 notification letters.  No additional pertinent evidence has been incorporated into the record since the (subsequently vacated) May 2012 Board decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified and available post-service private and VA treatment records.  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

The Veteran was not afforded a VA examination in connection with this claim.  For the reasons explained below, such an examination was not required because the record adequately revealed the current state of the Veteran's disability with regard to his claim for entitlement to eligibility for the purchase of an automobile and adaptive equipment.

In addition, during the February 2012 Board hearing, the undersigned Veterans Law Judge explained the issue on appeal, and asked questions designed to elicit evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that he is entitled to eligibility for the purchase of an automobile and/or adaptive equipment due to his service-connected disabilities.  For the reasons that follow, the claim must be denied.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b) (West 2014).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3) (2014).  In order to be eligible for entitlement to adaptive equipment only, a Veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

In this case, the Veteran is service connected for right knee replacement residuals and anxiety disorder only.  Thus, the only way he could be eligible for benefits under 38 C.F.R. § 3.808 would be if he had right knee ankylosis, which would render him eligible for adaptive equipment, or if his right knee replacement residuals somehow caused the loss or permanent loss of use of one or both feet or hands, or impairment of vision of both eyes.  For the following reasons, however, the lay and medical evidence of record reflects that the Veteran does not have right knee ankylosis, and that his right knee replacement residuals do not cause the loss or permanent loss of use of one or both feet or hands, or impairment of vision of both eyes.

During the February 2012 Board hearing, the undersigned Veterans Law Judge indicated that the Veteran was sitting in a scooter and his right leg was at roughly a 90-degree angle because he was sitting down.  Hearing Transcript, at 5.  In response to the question whether he could move his legs, the Veteran answered that he did not do so because it gave him too much pain.  Id. at 6.  When the undersigned asked if the Veteran could move his leg at all, he replied, "Oh sure, my leg will move up and down.  Sure."  Id.  After noting his limitations, the Veteran reiterated, "[Y]es, I can move my legs.  There's no question that I can't move them.  It's just the idea that I can't move them very long," and discussed his limitations including his inability to walk with his grandchildren.  Id.  The Veteran also stated that his legs were "useless" to him because he could not get into a bathtub and had to use the disabled shower at the recreation center because he could not stand.  He stated that he used his cart "95 percent" of the time and that "I don't go anywhere."  Id. at 3.

The Veteran is competent to testify as to his ability to move his legs, including his right leg, and the Board finds his testimony credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ankylosis is complete immobility of the knee joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran's competent and credible testimony therefore indicates that he does not have right knee ankylosis.  This testimony is supported by the extensive VA and private treatment records, as well as the April 2002 VA examination report, which reflect that the Veteran underwent right knee surgery and experienced subsequent problems and underwent additional surgeries, but has had range of motion and no ankylosis.  These records similarly reflect that the Veteran's right knee disability has not caused loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, or the permanent impairment of vision of both eyes.

For example, a January 2009 VA physical therapy consultation note indicated that the Veteran was seen in May 2008 for an episode of vertigo.  The Veteran entered the clinic by walking unsupported with slight lateral trunk tilt, wide stride width, stiff-legged gait pattern, and normal gait speed.  The Veteran indicated that he used his scooter, but for long distances only.  Oculomotor examination had no significant findings, although prior notation of ocular motor inaccuracies that may have been due in part to medications was noted.  Weakness and pain of the lower extremities with lumbar spine extension when ambulating were noted.  The physical therapist noted that the Veteran was unable to perform the Dynamic Gait Index test due to weakness in the lower extremities and antalgia, but a few minutes later was able to walk across the gym to his scooter without difficulty or complaints.

A June 2010 podiatry clinic note indicated that the Veteran presented with a chief complaint of ingrown toenail, and noted that he was diabetic.  It was noted that the Veteran presented to the clinic ambulating in diabetic shoes with inserts, that protective sensation was intact bilaterally, and that muscle strength was 4/5 for all groups tested bilaterally.  On examination, there was no decreased sensation or circulation, and no deformity or history of amputation.  The assessment was onychomycosis, diabetes mellitus type II, and onychocryptosis.

A July 2010 podiatry clinic note indicated that the Veteran presented to the clinic having noted that he went to the emergency room the previous Saturday due to blood on the right big toenail.  He denied trauma to the area, indicating that he never felt any pain, but admitted to some tingling and burning in the big toe of his right foot and denied any other pedal complaints.  A July 2010 primary care note indicated that the Veteran continued to exercise, including in the pool, swimming 40 laps three times per week.  The assessment included joint pains and generalized musculoskeletal pains of the hands, neck, and lower extremities that had been present for years, and which were especially bad in the morning.  Foot and hand discomfort-i.e., tingling-was noted, possibly secondary to diabetes.  In February 2014, the Veteran was reportedly hospitalized for an episode of vertigo.

The above evidence reflects that, while the Veteran has had knee and other musculoskeletal symptoms as well as symptoms relating to the feet and eyes, some of which were due to his diabetes, he has not had loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips.  This is consistent with the Veteran's Board hearing testimony.

As noted above, VA's duty to assist includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate, and the need for a contemporaneous examination occurs, when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  In this case, the evidence does not indicate that a contemporaneous examination is needed.  Rather, as shown above, the lay and medical evidence reflects that the Veteran's symptoms do not meet the criteria for entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment.  A remand for a VA examination is therefore not necessary and would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

For the foregoing reasons, while the Board is sympathetic to the difficulties experienced by the Veteran as related in his written statements and hearing testimony, the preponderance of the evidence reflects that he does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  As the Board is beholden to the laws and regulations that apply to veterans claims, the claim must therefore be denied and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


